This appeal is from a judgment of conviction in the circuit court pronounced and entered against this appellant upon the charge of failing to work the public road. The prosecution originated in the justice of the peace court, and, from the judgment of conviction therein rendered, an appeal was taken to the circuit court of Covington county.
There appears no conflict in the evidence, adduced upon this trial, which tended to show (1) that the defendant (appellant) had been duly apportioned by the properly constituted authorities to work upon the road in question; (2) that he was liable to road duty; (3) that he was duly and legally warned to work upon the public road, time and place being designated; (4) that notwithstanding said warning he willfully failed or refused to work upon said road, either in person or by substitute, this without legal cause or sufficient excuse. The tendency of this undisputed evidence was to make out every element of the offense charged, and was ample to justify the jury in rendering the verdict finding the defendant guilty.
No brief has been filed in behalf of appellant, but this court has examined the several exceptions reserved to the court's rulings pending the trial. We, however, discover no error of a reversible nature in any of these rulings. The record appears regular and without apparent error. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.
                              On Rehearing.
Application for rehearing granted. Reversed and remanded, upon authority of Goolsby v. State, 22 Ala. App. 654,119 So. 597.
Application granted.
Reversed and remanded.